Citation Nr: 0727446	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  06-16 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel
INTRODUCTION

The veteran served on active duty from January 1944 to 
November 1945.  He is the recipient of the Combat Infantryman 
Badge

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in May 2005 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.

Good cause having been shown, namely the veteran's advanced 
age, his motion for advancement on the docket was granted.  
See 38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) 
(2006).

In connection with this appeal, the veteran testified at a 
personal hearing before the undersigned Veteran's Law Judge, 
sitting at the RO in June 2007; a transcript of the hearing 
is associated with the claims file.  At this hearing, the 
veteran submitted additional evidence consisting of a May 
2006 examination and opinion by Dr. Holt.  See 38 C.F.R. § 
20.1304 (2006).  The Board notes that the veteran waived 
agency of original jurisdiction (AOJ) consideration of such 
evidence.  Id.  Therefore, the Board may properly consider 
such evidence in rendering its opinion.


FINDINGS OF FACT

1.  Resolving all doubt in the veteran's favor, the veteran's 
bilateral hearing loss is a result of his active duty 
military service. 

2.  Resolving all doubt in the veteran's favor, the veteran's 
tinnitus is a result of his active duty military service. 





CONCLUSIONS OF LAW

1. Bilateral hearing loss was incurred in service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).

2. Tinnitus was incurred in service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to grant the veteran's service 
connection claims herein constitutes a complete grant of the 
benefit sought on appeal, no further action is required to 
comply with the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted 
November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2006)) and the implementing 
regulations.

The veteran contends that his hearing loss and tinnitus are 
the result of noise exposure from explosions and artillery 
while serving in the infantry during active service.  
Therefore, he contends that service connection is warranted 
for his hearing disabilities. 

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a).  
Connecting the disability to service may be accomplished 
through statutory presumption or through affirmative evidence 
that shows inception or aggravation during service or that 
otherwise indicates a direct relationship between service and 
the current disability.  38 C.F.R. §§ 3.303(a), (d).    

The statutory presumptions and VA regulations implementing 
them are intended to allow service connection for certain 
diseases when the evidence might otherwise not indicate that 
service connection is warranted.  See 38 C.F.R. § 3.303(d).  
Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, including organic diseases of the nervous 
system, to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred or aggravated in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  In an October 4, 1995 opinion, VA's Under Secretary 
for Health determined that it was appropriate to consider 
high frequency sensorineural hearing loss an organic disease 
of the nervous system and, therefore, a presumptive 
disability.  

However, presumptive periods are not intended to limit 
service connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. § 3.303(d).  
Direct service connection may be granted for disease or 
disability diagnosed in service; or, if diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  Id.    

A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology. 

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
VA shall accept as sufficient proof of service connection of 
any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).  

However, competent evidence of a current disability and of a 
link between the current disability and service is still 
required despite the evidentiary effect of 38 U.S.C.A. § 
1154(b).  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 507-13 (1995).  
The statute "does not create a statutory presumption that a 
combat veteran's alleged disease or injury is service-
connected," but only "considerably lightens[s] the burden 
of a veteran who seeks benefits for an allegedly service-
connected disease or injury and who alleges that the disease 
or injury was incurred in, or aggravated by, combat 
service." Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 
1996).

The Board notes that the veteran's service records indicate 
that he was awarded the Combat Infantryman Badge, which 
denotes combat experience.  Therefore, the veteran is 
entitled to the application of 38 U.S.C.A. § 1154(b).  
However, as noted above, the statute is intended to lighten 
the burden on the veteran who alleges an injury or disease 
during service that is otherwise not supported by the 
veteran's service records.  The veteran contends that his 
hearing loss and tinnitus are the result of exposure to noise 
from artillery and explosions while serving in the infantry.  
Applying § 1154(b), the Board finds that the veteran's 
description of his in-service injury, i.e., noise exposure, 
is consistent the circumstances of combat.  Additionally, 
although the veteran's service medical records do not contain 
any documentation as to noise exposure, the veteran is 
competent to describe the nature and extent of his in-service 
noise exposure and such is consistent with his military 
occupational specialty as an automatic rifleman, as noted in 
his service records.  See 38 C.F.R. § 3.159(a)(2); Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Thus, the Board finds 
that the veteran suffered noise exposure from explosions and 
artillery in service.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that service connection may be granted for 
hearing loss where the veteran can establish a nexus between 
his current hearing loss and a disability or injury he 
suffered while he was in military service.  Godfrey v. 
Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also 
held that VA regulations do not preclude service connection 
for a hearing loss that first met VA's definition of 
disability after service.  Hensley v. Brown, 5 Vet. App. 155, 
159 (1993).

The veteran's service medical records are negative for 
complaints, treatment, or diagnosis pertinent to hearing 
difficulty.  However, post-service records demonstrate 
diagnoses of bilateral hearing loss and tinnitus.  
Specifically, at an April 2005 VA audiological evaluation, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
30
40
45
LEFT
35
40
40
35
40

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 88 percent in the left ear.  
The veteran was diagnosed with mild hearing loss through 2000 
Hertz sloping to severe sensorineural hearing loss in the 
right ear and borderline mild to moderate hearing loss 
through 4000 Hertz sloping to severe sensorineural hearing 
loss in the left ear.  Additionally, the May 2006 opinion of 
Dr. Holt states that the veteran has bilateral sensorineural 
hearing loss.  Therefore, the Board finds that the 
contemporary medical evidence demonstrates a current 
bilateral hearing loss as defined by 38 C.F.R. § 3.385.  

With regard to tinnitus, such disorder is readily observable 
by laypersons and does not require medical expertise to 
establish its existence.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  Therefore, the veteran is competent to 
describe his tinnitus symptomatology, and such subjective 
complaints have been documented by the medical evidence of 
record, to include the April 2005 VA examination and the May 
2006 opinion of Dr. Holt.  As a result, the Board finds that 
the veteran has a current diagnosis of tinnitus.  

The Board has considered all relevant evidence of record 
regarding the veteran's claims for service connection for 
bilateral hearing loss and tinnitus.  The Board first 
considered whether service connection is warranted for 
bilateral hearing loss on a presumptive basis.  However, the 
record fails to show that the veteran manifested hearing loss 
to a degree of 10 percent within one year following his 
service discharge in November 1945.  As such, presumptive 
service connection is not warranted for bilateral hearing 
loss.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

The Board next considered whether service connection is 
warranted for bilateral hearing loss or tinnitus on a direct 
basis.  In this regard, the Board observes that there are 
conflicting medical opinions of record as to the existence of 
a nexus between the veteran's hearing loss and tinnitus and 
his military service.  Specifically, the April 2005 VA 
examiner stated that the veteran's bilateral hearing loss is 
not at least as likely as not due to military noise exposure 
and that the veteran's tinnitus was at least as likely as not 
due to military service.  He also indicated that the 
veteran's hearing disabilities were more likely than not due 
to presbycusis or some other etiology.  However, in his May 
2006 opinion, Dr. Holt states that both the veteran's 
bilateral hearing loss and tinnitus are as likely as not a 
result of exposure to a high noise environment while on 
active duty.  

Both opinions were based on personal examinations of the 
veteran and his reported noise exposure.  The Board notes 
that there is no indication that Dr. Holt reviewed the claims 
file; however, as previously indicated the veteran's reports 
of his in-service noise exposure are competent evidence of 
noise exposure in service that could have injured his 
hearing.  Therefore, in this case, the fact that the VA 
examiner reviewed the claims file does not support a finding 
that the VA opinion is of greater weight than the opinion of 
Dr. Holt.  Accordingly, the Board affords the two opinions 
equal weight. 
Thus, the Board finds the evidence that the veteran's 
bilateral hearing loss and tinnitus are related to his active 
duty military service to be in equipoise.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Therefore, 
resolving all reasonable doubt in favor of the veteran, the 
veteran's claims of entitlement to service connection for 
bilateral hearing loss and tinnitus are granted.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


